Appeal by the defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered June 2, 1982, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that his plea should be vacated because it was not knowingly and voluntarily entered has not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). Moreover, were we to review this issue in the interest of justice, vacatur would not be warranted. The record indicates that the defendant’s plea was knowingly, voluntarily and intelligently made (see, People v Harris, 61 NY2d 9). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.